Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion for alimony and counsel fee granted, without costs. Plaintiff is allowed $25 per week alimony, and $200 counsel fee, said counsel fee to be payable as follows: $100 *842upon the entry of the order herein, and the balance when the ease is brought on for trial. The complaint and moving papers show facts which, if established on the trial, will entitle plaintiff to a decree of separation on the ground of abandonment and non-support. This case should be promptly tried. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.